COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS



 
ANA M. HUERTA,
 
                            Appellant,
 
v.
 
PEDRO D. HUERTA,
 
                           
  Appellee.


 
  '
    
  '
    
  '
    
  '
    
  '
    
 '

 


 
 
                  No. 08-12-00017-CV
 
Appeal from the
 
65th
  District Court
 
of El
  Paso County, Texas
 
(TC# 2010CM2390)
 



MEMORANDUM
OPINION
 
Pending before the Court is Appellant’s motion
to resolve the appeal in accordance with the parties’ agreement as permitted by
Tex. R. App. P. 42.1(a)(2).  Accordingly, we grant the motion and set
aside the judgment of the trial court and remand the cause for entry of an
agreed judgment pursuant to the terms of the parties’ settlement
agreement.  Pursuant to Rule 42.1(d),
costs are taxed against Appellant.  See Tex.
R. App. P. 42.1(d).
 
                                                                        GUADALUPE
RIVERA, Justice
November 7, 2012
 
Before McClure, C.J., Rivera, J., and Antcliff, J.